DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “a portion of a flow passage formed on a first area of the passage forming surface, wherein the portion of the flow passage has a U-turn end…wherein a first portion of a perimeter of the portion of the flow passage coincides with a first portion of a perimeter of the recess along the U-turn end of the portion of the flow passage” is indefinite, in context, since it cannot be discerned what separates the “first area” and the “portion of the flow passage” or rather are these two limitations referring to the same area. For Examination purposes and in accordance with 
Regarding Claim 14, the limitations “a second portion of the perimeter” is indefinite, in context, since it cannot be discerned how the aforementioned portions of the perimeter are second or rather what the first portions are. Further clarification is required.
Claim 15 recites the limitation "the second portion of the perimeter of the portion" in ll. 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the second portion of the perimeter of the recess" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



[AltContent: textbox (Third Area)]
[AltContent: arrow][AltContent: textbox (U-Turn End)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bypass Through Holes)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First Area)]
[AltContent: ][AltContent: textbox (First Portion of the Perimeter of the Portion of the Flow Passage)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Area)][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    277
    827
    media_image1.png
    Greyscale

[AltContent: textbox (First Portion of the Perimeter of the Recess)][AltContent: textbox (Second Portion of the Perimeter of the Portion of Flow Passage)][AltContent: textbox (Second Portion of the Perimeter of the Recess)]


Lowenstein Figure 9C

Claims 1-4, 6, 8-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowenstein et al. (USP 6568466) hereinafter referred to as Lowenstein.
Regarding Claim 1, as best understood, Lowenstein discloses a heat exchanger plate (134, shown in figure 9C, a bottom member and plate (16)) comprising: 

a portion of a flow passage formed on a first area (being the annotated “First Area”, shown in annotated figure 9C) of the passage forming surface (shown in annotated figure 9C), wherein the portion of the flow passage has a U-turn end (shown in annotated figure 9C, wherein the U-turn end includes the annotated “Bypass Through Holes” extending between the triangular end walls (46)); 
a recess (88 and 110 connecting to purge through hole (66)) formed on a second area of the passage forming surface (shown in figure 9C), wherein 
the second area is different from and disposed outside of the first area, wherein a first portion of a perimeter of the portion of the flow passage coincides with a first portion of a perimeter of the recess along the U-turn end of the portion of the flow passage (shown in annotated figure 9C), and wherein the recess is configured to collect air from the portion of the flow passage (see intended use analysis below), and 
a degas aperture (62, “Bypass Through Holes”, as shown in annotated figure 9C) formed on the passage forming surface (shown in annotated figure 9C, see also figure 5A for reference) and configured to convey the air collected from a flow path of a heat exchanger (shown in figures 4-5, wherein the bypass through holes (62) convey the air when the passages are plugged, see also col. 9 ll. 55-59).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “the recess configured to collect air from the portion of the flow passage” and “configured to convey the air collected from a flow path of a heat exchanger”, does not differentiate the claimed apparatus from a prior art apparatus 
Regarding Claim 2, Lowenstein further teaches the recess includes an opening formed therein (66).
Regarding Claim 3, Lowenstein further discloses an inlet aperture (aperture connected to inlet conduit (34)) configured to receive a coolant and an outlet aperture (aperture connected to outlet conduit (36)) configured to convey the coolant, the portion of the flow passage extending between the inlet aperture and the outlet aperture and forming a serpentine flow path (shown in figure 4, wherein the aforementioned portion forms the serpentine flow path by joining the separate branches of the fluid flow).
Regarding Claim 4, Lowenstein further discloses the degas aperture (62) and the recess (88 and 110) are disposed intermediate the inlet aperture and the outlet aperture (“It will be understood that the bottom end-piece member 28 may be configured to include the inlet throughholes 58 and/or the outlet throughholes 60 where it is desirable to have the inlet fittings 22 and/or outlet fittings 24, respectively, located at the bottom fluid manifold 14”, wherein Lowenstein teaches that the inlet/outlet may be placed at the top member and the corresponding inlet/outlet may be placed at the bottom member, rendering the degas aperture (62) and the recess (88) intermediate the inlet and outlet).
Regarding Claim 6, Lowenstein further discloses the plate has a four parallel pass configuration (shown in figure 4).
Regarding Claim 8, Lowenstein further discloses the recess has a depth greater than a depth of the portion of the flow passage (shown in figure 9C, wherein the annotated recess has a depth greater than the distribution web (108) relative to the top most plane of the plate).
Regarding Claim 9, Lowenstein further discloses the passage forming surface includes a change in depth where the first portion of the perimeter of the portion of the flow passage coincides with the first portion of the perimeter of the recess (shown in annotated figure 9C, wherein the recess (108 and 110) has a different depth than the surface of the passage forming surface).
Regarding Claim 10, Lowenstein further discloses the recess extends longitudinally away from the first portion of the perimeter of the portion of the flow passage (shown in annotated figure 9C, wherein the supply line (88) extends away in the thickness direction and the recesses (110) extend longitudinally away).
Regarding Claim 11, Lowenstein further discloses the U-turn end connects a first pass of the portion of the flow passage to a second pass of the portion of the flow passage (shown in annotated figure 9C, wherein the annotated “U-Turn End” connects differing flow passages, see also figure 4 for reference to the overall flow path), wherein the recess extends longitudinally in a direction parallel to a direction of extension of each of the first pass and the second pass.
Regarding Claim 12, Lowenstein further discloses the recess extends longitudinally away from a center of the U-turn end (shown in annotated figure 9C, wherein the supply line (88) extends away in the thickness direction and the recesses (110) extend longitudinally away).
Regarding Claim 13, Lowenstein further discloses the passage forming surface further includes a planar portion disposed on a third area of the passage forming surface (shown in annotated figure 9C), wherein the portion of the flow passage is recessed relative to the planar portion (shown in annotated figure 9C) and the recess is recessed relative to the planar portion (shown in annotated figure 9C, wherein the annotated recess is formed at a lower level than the annotated “Third Area”).
Regarding Claim 15, Lowenstein further discloses the second portion of the perimeter of the portion of the flow passage (shown in annotated figure 9C) meets the second portion of the perimeter of the recess along the U- turn end (shown in annotated figure 9C).
Regarding Claim 16, Lowenstein further discloses the second portion of the perimeter of the portion of the flow passage (shown in annotated figure 9C) is arranged transverse to the second portion of the perimeter of the recess where the second portion of the perimeter of the portion of the flow passage meets the second portion of the perimeter of the recess (shown in annotated figure 9C, wherein the length of the annotated “Second Portion of the Portion of Flow Passage” is transverse to the width of the annotated “Second Portion of the Perimeter of the Recess”).
Regarding Claim 17, Lowenstein further discloses the portion of the flow passage is recessed at a depth relative to the planar portion that is different than a depth the recess is recessed relative to the planar portion (shown in annotated figure 9C).

Claims 1 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowenstein et al. (USP 6568466) hereinafter referred to as Lowenstein.


[AltContent: textbox (Second Portion of the Perimeter of the Portion of the Flow Passage)]
[AltContent: arrow]
[AltContent: ][AltContent: textbox (Third Area)][AltContent: arrow][AltContent: textbox (U-Turn End)][AltContent: arrow][AltContent: ][AltContent: textbox (First Area)][AltContent: arrow]
    PNG
    media_image2.png
    356
    442
    media_image2.png
    Greyscale



[AltContent: textbox (Second Portion of the Perimeter of the Recess)]
[AltContent: arrow]

    PNG
    media_image3.png
    129
    177
    media_image3.png
    Greyscale

Regarding Claim 1, as best understood, Lowenstein discloses a heat exchanger plate (shown in figures 4-5, being a plate (16) and end members (26)) comprising: 
a plate (shown in figures 4-5, being a plate (16) and end members (26)) including a passage forming surface (shown in figure 5A, being the entire top surface of the plate); 
a portion of a flow passage formed on a first area of the passage forming surface (being the annotated “First Area”, shown in annotated figure 5A), wherein the portion of the flow passage has a U-turn end (shown in annotated figure 5A, wherein the U-turn end includes the annotated “Bypass Through Holes” extending between the triangular barriers (56)); 
a recess (64) formed on a second area of the passage forming surface (shown in figure 5C), wherein 
the second area is different from and disposed outside of the first area (shown in figure 5A, wherein the recess is formed on the triangular barrier (56)), wherein a first portion of a perimeter of the portion of the flow passage coincides with a first portion of a perimeter of the recess along the U-turn end of the portion of the flow passage (shown in figure 5A, wherein the recess (64) intersects the flow passage adjacent the through 
a degas aperture (62) formed on the passage forming surface (shown in figure 5A) and configured to convey the air collected from a flow path of a heat exchanger (shown in figures 4-5, wherein the bypass through holes (62) convey the air when the passages are plugged, see also col. 9 ll. 55-59).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “the recess configured to collect air from the portion of the flow passage” and “configured to convey the air collected from a flow path of a heat exchanger”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The claim is drawn to a heat exchanger plate, wherein the structure of a degas aperture relative to the single plate is an aperture and not the intended use of such an aperture. Please see Section 2114 of the MPEP entitled Functional Language.
Regarding Claim 13, Lowenstein further discloses the passage forming surface further includes a planar portion disposed on a third area of the passage forming surface (shown in annotated figure 5A), wherein the portion of the flow passage is recessed relative to the planar portion (shown in annotated figure 5A) and the recess is recessed relative to the planar portion (shown in annotated figure 5A, wherein the annotated recess is formed at a lower level than the annotated “Third Area”).
Regarding Claim 14, Lowenstein further discloses a second portion of the perimeter of the portion of the flow passage (shown in annotated figure 5A) is present at a boundary along which the planar portion meets the portion of the flow passage .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein et al. (USP 6568466) as applied above in Claims 1-4, 6, 8-13 and 15-17 and in Claims 1 and 13-14.
Regarding Claim 5, although Lowenstein discloses the passage forming surface (108, shown in figure 9C) includes a recess (88), and the recess has an opening formed therein (shown in figure 9C, wherein the supply line is directly connected with an 
Lowenstein discloses the claimed invention except for a plurality of recesses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of recesses to increase the rate of which air is removed from the heat exchanger, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. See MPEP 2144.04 VI (B).

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. Applicant states, “Lowenstein also clearly discloses wherein the identified recess is disposed entirely within an area defined by a portion of a flow passage”. The Examiner respectfully disagrees. The position of the recess in Lowenstein meets the claimed limitations as the recess has not been claimed to be disposed in an area that does not receive flow. Currently, the claims recite “a recess formed on a second area of the passage forming surface, wherein the second area is different from and disposed outside of the first area”, wherein no distinction is made that the first area contains the flow passage or that the first area is the only area containing the flow of working fluid.

	Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL ALVARE/Primary Examiner, Art Unit 3763